Exhibit 10.43
AMENDMENT NO. 4
TO LEASE
     This Amendment No. 4 to Lease is made and entered into as of September 13,
2007, by and between RNM Lakeville, LLC, a Delaware limited liability company
(successor to RNM Lakeville, L.P.) (“Landlord”), and Oculus Innovative Sciences,
Inc. (f/k/a MicroMed Laboratories, Inc.), a California corporation (“Tenant”).
Recitals
     A. Landlord and Tenant are parties to that certain Lease dated as of
October 26, 1999, as amended by Amendment No. 1 to Lease dated as of
September 15, 2000, Amendment No. 2 to Lease dated as of July 29, 2005 and
Amendment No. 3 to Lease dated as of August 23, 2006 (collectively the “Lease”),
pursuant to which Landlord leases to Tenant, and Tenant leases from Landlord,
certain Premises in Petaluma, California. Unless otherwise defined herein, all
capitalized terms shall have the meanings assigned to them in the Lease.
     B. The term of the Lease expires on September 30, 2007.
     D. The parties wish to amend the Lease to extend the Lease Term as provided
herein.
     Therefore, for consideration, the adequacy and receipt of which are hereby
acknowledged, the parties agree as follows:
     1. Term. The Termination Date of the Lease is hereby extended to
September 30, 2010.
     2. Base Rent. Commencing October 1, 2007, Base Rent for the Premises per
month shall be as follows:

          Months   Base Rent
 
       
Oct 2007
  $0 (abated)
 
       
Nov 1 2007 to Sept 30, 2008
  $ 24,611.40  
 
       
Oct 1, 2008 to Sept 30, 2009
  $ 25,730.10  
 
       
Oct 1, 2009 to Sept 30, 2010
  $ 26,848.80  

     Improvement Allowance. Landlord shall reimburse Tenant up to $20,000.00 for
the cost of installing additional HVAC capacity and backup power generator
equipment for the Premises, all in connection with Alterations to be performed
by Tenant to improve and convert the existing warehouse portion of the Premises
to laboratory uses. To qualify for such reimbursement, such funds shall be
expended by Tenant no later than March 31, 2008, and Tenant must submit to
Landlord, no later than April 30, 2008, receipts, evidence of payment and lien
releases relating to such Alterations and as are reasonably acceptable to
Landlord. All such

1.



--------------------------------------------------------------------------------



 



HVAC and backup generator equipment shall become part of the Building upon
installation and shall become the property of Landlord upon termination of the
Lease without further compensation to Tenant. The foregoing shall not be deemed
the approval of Landlord to such Alterations, and the design and installation of
such Alterations shall be subject to the provisions of the Lease, including
without limitation the provisions of Section 10.2 of the Lease.
     3. Conditions of Transfer. Notwithstanding the provisions of Section 19 of
the Lease, Landlord’s consent to a Transfer will not be unreasonably withheld
and may be conditioned only on Landlord’s determination that (a) the proposed
business and operations of the Transferee at the Premises will be hazardous to,
or will significantly interfere with the conduct of the business of other
tenants in the Project as such business is currently conducted, or (b) the
Transferee’s financial condition is weaker than the financial condition of
Tenant as of the date this Amendment is executed.
     4. Leasing Commissions. Each party hereby warrants to the other party that
it has had no dealing with any finder, broker or agent in connection with this
Amendment and the extension of the Lease. Each party hereby agrees that it shall
indemnify, defend and hold harmless the other party from and against any and all
costs, expenses (including attorney’s fees and costs of suit), and liabilities
for commissions or other compensation, charges or damages claimed by any other
finder, broker or agent based upon dealings with the indemnifying party with
respect to the renewal and renegotiation of the Lease.
     5. Confirmation of Lease. Tenant hereby represents and warrants to Landlord
that, as of the date hereof, (a) the Lease is in full force and effect and has
not been modified except pursuant to this Amendment; (b) Tenant has not
subleased or assigned any of its right, title and interest in and to the Lease
and has full power and authority to enter into and perform its obligations
hereunder, (c) Tenant is not in default under the Lease, and to the best of
Tenant’s knowledge, there are no defaults on the part of Landlord existing under
the Lease; (d) to the best of Tenant’s knowledge, there exists no valid
abatements, causes of action, counterclaims, disputes, defenses, offsets,
credits, deductions, or claims against the enforcement of any of the terms and
conditions of the Lease; (e) this Amendment has been duly authorized, executed
and delivered by Tenant and constitutes the legal, valid and binding obligation
of Tenant; and (f) there are no actions, whether voluntary or otherwise, pending
against Tenant under the bankruptcy or insolvency laws of the United States or
any state thereof. Except as expressly modified herein, the Lease shall remain
in full force and effect.

2.



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties executed this Amendment No. 4 as of the
date first written above.

              Landlord:   Tenant:
 
            RNM Lakeville, LLC,   Oculus Innovative Sciences, Inc., a Delaware
limited liability company   a California corporation
 
           
By:
  RNM Petaluma, Inc.,        
 
  a California corporation,   By:   /s/ Michael Wokash
 
  its Manager        
 
      Its:   Michael Wokash, COO
 
           
 
           
Name:
  /s/ Paul B. Elmore   Date:   2007 Sep 13
 
           
 
  Paul B. Elmore, President        
 
           
Date:
  19 September 2007        
 
           

3.